Citation Nr: 1534741	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to June 2008 with additional service in the Army Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO granted service connection for GERD and assigned a noncompensable evaluation, effective from June 8, 2008.  After additional evidence was received, the RO continued the noncompensable evaluation in a May 2009 rating decision.  The Veteran appealed the assigned rating.

During the pendency of the appeal, in February 2011, the RO increased the initial evaluation for the GERD disability to 10 percent.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion and to obtain any available private treatment records.

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2015).  In a January 2014 VA treatment note, a primary care physician stated that the Veteran's symptoms had not improved and that a gastroenterologist had recommended an esophageal probe to better evaluate the Veteran's GERD.  In addition, the physician noted that the Veteran was awaiting a pH/impedence study at the University of Miami for a better evaluation.  These records have not been associated with the electronic claims file and should be obtained on remand.

Second, remand is required to provide the Veteran with a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran was last provided a VA examination addressing his GERD in April 2011, which over four years ago.  As noted above, in January 2014 a VA examiner noted the symptoms had not improved and recommended additional testing.  In late 2011, the Veteran asserted his symptoms had again worsened.  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected GERD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Miami VAMC and obtain and associate with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his GERD.  Specific requests should be made for any private treatment records and/or reports dated in or after 2014 pertaining to a pH/impedence study conducted at the University of Miami.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic claims file.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his GERD disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's GERD and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should note whether the Veteran experiences pain, vomiting, dysphagia, pyrosis, hematemisis, melena, or material weight loss, and should indicate the degree of functional impairment that the Veteran has as a result of his GERD symptoms.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


